DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 14 April 2022.  Claims 1, 3-5, and 7 are currently under consideration.  The Office acknowledges the amendments to claims 1, 3, and 5, as well as the cancellation of claims 2, 6, and 8.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nader Abadir on 07 June 2022.

The application has been amended as follows: 

	Claims 1, 3, and 5 have been amended as follows:

	In claim 1, lines 7-8: “the respective positions” has been changed to --the different positions--.
	
Claim 3 has been amended to read:

Claim 3 (currently amended): The method according to claim 1, wherein the location-measuring system comprises a catheter-based magnetic location-tracking system.

	In claim 5, lines 11-12: “the respective positions” has been changed to --the different positions--.

Allowable Subject Matter
Claims 1, 3-5, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches determining coordinates of the location by deriving and solving a nonlinear relation that comprises the recited set of cubic equations including nine unknown coefficients that connect a location to a set of modulated voltage values, in combination with the previously recited steps/components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791